Citation Nr: 0005274	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a laceration of the left hand.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
February 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

In a March 1959 Board decision, service connection was denied 
for a low back disorder and for residuals of a laceration to 
the left hand.  Under the law, that decision was final.  In 
March 1995, the veteran sought to reopen his claims.  The 
present appeal, with respect to a low back disorder, arises 
from a June 1995 rating decision, in which the RO determined 
that new and material evidence had not been submitted to 
warrant reopening the veteran's claim.  An NOD was filed in 
July 1995, and the RO issued an SOC in August 1995.  The 
veteran filed a substantive appeal, also in August 1995.  The 
veteran's appeal subsequently came before the Board, which, 
in a May 1997 decision, reopened the claim and remanded the 
matter for additional development and adjudication.  A 
supplemental statement of the case was issued in January 
2000.   

The present appeal with respect to residuals of a laceration 
of the left hand arises from a July 1995 rating decision, in 
which the RO determined that new and material evidence had 
not been submitted to warrant reopening the veteran's claim.  
The veteran filed an NOD in August 1995, and the RO issued an 
SOC in May 1997.  The veteran filed a substantive appeal in 
June 1997.  An SSOC was issued in January 2000.  




FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A statement from F. James Whalen, M.D., dated in March 
1995, noted that the veteran's current back condition was 
as least as likely as not the result of his reported fall 
in service, given that he had reported no other traumatic 
injury to his back that would give rise to his back 
problems.  

3. On VA examination in November 1999, an examiner commented 
that no connection could be established between the 
veteran's injuries to his back and service, given that the 
changes to the lumbar spine were diffuse and not caused by 
a single incident of trauma.  

4. The preponderance of the evidence is against the veteran's 
claim that his current low back disorder was incurred 
during service.  

5. Service connection for residuals of a laceration of the 
left hand was denied in a March 1959 Board decision.  
Under the law, that decision was final.  

6. The evidence introduced into the record, since service 
connection for a laceration of the left hand was denied in 
a March 1959 Board decision, does not bear directly and 
substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  





CONCLUSIONS OF LAW

1. The veteran's low back disorder was not incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).  

2. Evidence submitted since the previous final decision 
denying entitlement to service connection for residuals of 
a laceration of the left hand is not new and material, and 
the veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, on an entrance medical examination in January 1943, no 
pertinent defects were noted or found.  During his active 
service period, clinical records did not show treatment for, 
or complaints referable to, any back or hand injury during 
service.  On examination at discharge in February 1946, no 
complaints or findings were reported of any service-incurred 
injury, and no back or left hand defect was found on clinical 
evaluation.  

In June 1955, the veteran filed claims for service 
connection, inter alia, for a low back disorder and residuals 
of a laceration to his left hand.  With his application he 
submitted a photograph of himself with his left hand 
bandaged, standing next to another soldier.  He reported that 
he had injured both his back and left hand while on the 
island of Saipan during World War II.  He asserted that he 
was placed on a work detail unloading equipment, and that, on 
the way back to his company area, the truck hauling the 
equipment slid into a ditch, throwing him off onto his back 
and left hand.  He said that this occurred at 3 a.m., and 
that he went to the dispensary and had his hand bandaged, but 
never followed up with treatment for his injuries.  

The Board, at the time of its March 1959 decision, in denying 
the veteran service connection for a low back disorder and 
residuals of a laceration of the left hand, considered 
evidence which included the veteran's service medical records 
and medical statements from a number of health care 
providers, as well as statements from the veteran's family 
and friends.  

In particular, the RO received a statement from A.J. Manson, 
D.C., dated in May 1955.  Dr. Manson reported that he had 
treated the veteran for recurrent attacks of lumbago and 
sciatica.  In June 1955, the RO received a Certificate of 
Attending Physician (CAP) from John Metcalf, M.D. who stated 
that he saw the veteran in April 1955 with a complaint of 
back pain since service.  The veteran reported having fallen 
out of a loaded truck.  Dr. Metcalf's diagnosis was low back 
pain with no limitation on range of motion.  That same month, 
the RO also received a CAP from Dr. Manson, who noted that 
the veteran suffered from attacks of lumbago and sciatica 
with heavy lifting, and there was an X-ray finding of 
intervertebral protrusion.  Dr. Manson also indicated that he 
had first rendered the veteran treatment in May 1947.  A 
subsequent statement from Dr. Manson, also dated in June 
1955, noted that he had begun treating the veteran in May 
1949.  

In July 1955, the RO received a VA hospital summary, dated in 
June 1955.  It was reported that the veteran had been 
admitted complaining of intermittent back pain for the past 6 
to 7 years.  He indicated that he had been knocked off a 
truck while in service, landing on his low back and left 
hand, and suffered from a minor disability for a few days.  
The veteran further stated that, after separating from 
service and beginning hard farm work, he began to have 
difficulty with his back, with symptoms of back pain and 
numbness.  Following VA hospital treatment, the discharge 
diagnosis was chronic compression of the right L-5 nerve 
root, by extrusion of a herniated nucleus pulposus.  No 
complaints or findings were noted with respect to any 
residuals of a left hand laceration.

Also received in July 1955 was an Army information extract 
showing that the veteran had landed on Saipan with his unit 
in February 1945; it also showed that he received medical 
treatment of an unidentified nature in March 1945.  

Lay statements were also received in July 1955, which 
included a statement from the veteran's spouse, mother, and 
brother.  The veteran's spouse reported that she first met 
the veteran in June 1949, and he had told her that he was 
having trouble with his back and was seeing Dr. Manson.  The 
veteran's mother reported that the veteran had never gone to 
a doctor until he came home from the service.  She noted that 
the veteran had written her a letter in 1945 in which he said 
that he had been thrown off a truck while on Saipan, and that 
he had hurt his back and cut his hand.  She additionally 
noted that his back had started to bother him when he began 
working on the family farm, but he did not go to a doctor 
until 1949.  An undated statement from [redacted], the 
veteran's brother, reflected that Mr. [redacted] had had no 
knowledge of any of the veteran's physical problems until 
1948.

In October 1958, the RO received a statement from Hunter 
Thompson, D.C., dated in September 1958.  Dr. Thompson 
reported that he had first seen the veteran in June 1956, and 
that the veteran had a chronic low back condition with 
periodic remissions on heavy lifting.  An X-ray was reported 
as showing an L-5 disc lesion with resulting rotary lumbar 
scoliosis.  Also received was a statement from H.C. Mitchell, 
M.D., dated October 1958, in which he reported that he had 
examined the veteran in September 1958 and found him to have 
a ruptured disc.  

Additional lay statements were received in October 1958.  
[redacted], the veteran's sister, reported that she recalled 
reading the letter the veteran had written to their mother 
about his accident in service.  Another sister, [redacted], 
reported that she recalled very well the letter in question, 
and that, while the family was living in California, the 
veteran had complained of a bad back a number of times.  
However, since he was doing fairly light work at a grocery 
store, she did not believe he had gone to see a doctor.  

Also, [redacted], a brother of the veteran, reported that 
the veteran complained of his back bothering him, from the 
date he returned home from the service until leaving 
California for Maine in March 1947.  Mr. [redacted] also recalled 
their mother mentioning to him that the veteran had sent her 
a letter recounting his accident on Saipan.  [redacted], a 
friend, reported that the veteran had complained that his 
back was bothering him after he returned home from the Army 
in February 1946.  She also recalled reading the letter the 
veteran had sent to his mother in 1945.

Following the Board's denial of the claim, the veteran 
subsequently filed a notice of motion for reconsideration 
with the Board in September 1993.  The motion was denied in 
December 1993.  

In March 1995, the veteran filed a request with the RO to 
reopen his claim for service connection for a back disorder.  
In support of his claim, the veteran submitted a statement 
from F. James Whalen, M.D.  The physician reported that he 
had interviewed the veteran and had reviewed his medical 
records that were on file at the VARO in Togus, ME.  Dr. 
Whalen noted that the veteran had given a history of falling 
off the top of a truck onto hard coral in a ditch, following 
which he sustained a laceration of the hand and trauma to his 
low back.  He indicated that "obviously" the veteran had 
sustained some soft tissue injuries to his hip and lower 
trunk/back.  Dr. Whalen reported that the veteran had not 
received treatment during service, nor had the injuries been 
acknowledged at discharge.  The veteran's subsequent work 
history was noted, and Dr. Whalen indicated that the veteran 
had not reported incurring any traumatic injury to his back 
while farming, or at any other time, that would give rise to 
low back problems.  He also noted that the veteran had been 
consistently treated for back problems during the 1950's and 
1960's, and he further reported the veteran's medical history 
in the 1990's.  

Dr. Whalen opined that, in his medical opinion, as an 
orthopedic surgeon who often treated and operated on persons 
with back problems, the veteran's current back condition was 
the same as it was at the time of his discharge from the 
service.  Furthermore, he stated that it was as least as 
likely as not the result of his reported fall in service.  
This, Dr. Whalen stated, was the case despite the absence of 
any records of X-rays or hospitalization in service, given 
the veteran's credibility and the fact that the veteran did 
not have a history of any other injury to his back.  

In July 1995, the veteran submitted a statement to the RO in 
which he reported that, when he fell off the truck while on 
Saipan, he fell on his back, left hand, and left hip.  He 
also reported that he could not use his left thumb very well 
because of the severity of the injury to his left hand as a 
result of the fall.  

In June 1997, the RO received a statement from Dr. Whalen, 
dated in May 1997, in which he noted that the veteran had 
undergone a recent left hip procedure.  Dr. Whalen also 
opined that the veteran's left hip disability was related to 
his fall from a truck in service.  

That same month, the RO received medical records from Brian 
Hallowell, O.D., dated from December 1996 to June 1997.  In 
particular, these records noted treatment of the veteran's 
eyes.  The RO also received medical records from Calais 
Regional Hospital, dated from June 1992 to April 1997.  These 
records noted the veteran's treatment for his left hip.  

Thereafter, the RO received medical records from the VA 
Medical Center (VAMC) in Togus, dated from December 1992 to 
June 1997.  These records noted the veteran's treatment for 
spinal stenosis, chronic obstructive pulmonary disease, and 
frequent dislocations status post left hip replacement, along 
with left thumb pain and bilateral iritis.  In June 1997, the 
RO received additional VAMC Togus treatment records, some 
duplicate, dated in June 1955, April 1993, and October 1993.  
These records noted the veteran's treatment for his left hip 
and right shoulder.  In particular, an orthopedic 
consultation report, dated in October 1993, noted that, on 
examination, the veteran was not suffering from any 
significant back pain but did evidence pain in his left hip.  
The examiner opined that the veteran's complaints of pain 
were the result of osteoarthritis in his left hip.  

That same month, June 1997, the RO received a statement from 
Dr. Whalen, in which he noted that he was treating the 
veteran for left hip pain, and that the veteran was currently 
suffering from mild left hip subluxation.  Furthermore, the 
RO also received medical records from Peter Knowles, D.C., 
dated in June and July 1992.  These records noted the 
veteran's treatment for back and left hip pain.  Dr. Knowles 
noted that the veteran had suffered an accident 40 years 
previously, and had visited chiropractors over the years.  

In August 1998, the RO received a VA Form 21-4138 (Statement 
in Support of Claim) from the veteran, dated that same month, 
in which he reported that he had not been able to work for 15 
years, and that his bank account had been drained as a 
result.  In addition, the veteran indicated that his left arm 
and wrist bothered him most of the time, as well as his back 
and left hip.  He noted that he had to walk with a cane or he 
would fall down.  

In May 1999, the RO received an additional statement from Dr. 
Whalen, dated that same month.  Dr. Whalen noted that the 
veteran's arthritis in his hip and back was consistent with a 
fall from an Army truck on Saipan during World War II.  He 
also indicated that there was no other explanation available 
as to why arthritis would have developed in the veteran's 
back and left hip.  

In November 1999, the veteran submitted a duplicate 
photograph of himself with his left hand bandaged, standing 
next to another soldier.  The veteran reported in an 
accompanying letter that, in the photograph, all his weight 
was on his right leg, and only his left heel was touching the 
ground.  He noted that he, at that time, could not put any 
weight on his left foot because of the pain in his left hip.  

In November 1999, the veteran was medically examined for VA 
purposes.  He reported his medical history, included his fall 
from an Army truck while on Saipan, and subsequent treatment 
for his back, left hand, and left hip over the ensuing years.  
The examiner noted the reports of treatment from various 
medical records in the veteran's claims file.  The veteran's 
current complaints consisted of pain and stiffness in his low 
back most of the time, and a temporary loss of strength in 
his legs when walking or bending down.  He denied any 
numbness in his legs.  With respect to the left hand, the 
veteran complained of a weak grip due to tendons being cut at 
the time of the original injury in 1945.  On clinical 
evaluation, there was some discomfort in the veteran's back 
when he lifted his left leg, and there was motor deficit in 
the lower extremities.  As for the left hand, there was 
"normal strength impinging", as well as digital abduction 
and adduction with no motor deficit demonstrated.  

The examiner noted that a CT (computer tomography) scan of 
the veteran's back in August 1993 had revealed advanced 
multifactorial spinal stenosis at L2-L3, L3-L4, and L4-L5 
with encroachment of the neuroforamina.  The spinal canal was 
noted as being better preserved at L5-S1, although there was 
also some narrowing of the neural foramen.  It was also noted 
that there was marked hypertrophic osteophyte formation at 
multiple levels involving all of the lumbar spine.  The 
neuroforamina were narrowed bilaterally at L2, L3, and L4, 
greater on the right than on the left.  Radiographic studies 
of the veteran's hands in November 1999 revealed hypertrophic 
degenerative changes with a uniform distribution.  The 
examiner's diagnostic impression included spinal stenosis 
secondary to multilevel hypertrophic spondylosis, with 
foraminal encroachment; and status post laceration of the 
left hand with no residuals.

In commenting on the etiology of the claimed disabilities, 
the examiner noted that no connection could be established 
between either the veteran's back disorder, or his claimed 
left hand disorder, and his military service.  The physician 
stated the opinion that the changes to the lumbar spine were 
diffuse, and not caused by a single accident.  Furthermore, 
the left hand was reported as having not been affected by the 
laceration, and to have healed while the veteran was in 
service.  

II.  Analysis

a.  Service Connection-low back

The threshold question to be answered in this aspect of the 
appeal is whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); see Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If not, the claim must fail, and there 
is no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (previously known as the Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, supra, at 
213, citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  A veteran shall be granted 
service connection for arthritis, although it is not 
otherwise established as incurred in service, if the disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

On initial review, the Board finds that there is sufficient 
evidence to establish a well-grounded claim in this case.  
The veteran has submitted medical nexus evidence in the form 
of a statement from Dr. Whalen, who has opined that the 
veteran's low back disorder was incurred during service as a 
result of his fall from a truck while on the island of 
Saipan.  However, the finding of a well-grounded claim is not 
dispositive of the issue.  Once a claim is well grounded, the 
presumption that the opinion of a physician in favor of the 
veteran is entitled to full weight no longer applies, and the 
Board must determine the issue, in this instance, whether 
service connection is warranted for a low back disorder, by 
weighing and balancing all the other evidence of record.  See 
Evans v. West, 12 Vet.App. 22, 30 (1998).  

Undertaking a merits analysis, we are cognizant that, in 
addition to Dr. Whalen's statements, a VA examination of the 
veteran was conducted in November 1999.  The examiner 
discussed the veteran's medical history, and reported medical 
findings based on a clinical evaluation.  Pursuant to the 
Board's remand, the examiner addressed the question of the 
likelihood that the veteran's current back disability is 
related to service.  The examiner's diagnostic impression was 
multilevel spinal stenosis secondary to hypertrophic 
spondylosis, with foraminal encroachment.  In his discussion 
of etiology, the examiner further commented that no 
connection could be established between the veteran's back 
disorder and service, given that changes to the lumbar spine 
were diffuse and not caused by a single accident.  

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin, supra.  The Court of 
Appeals for Veterans Claims has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state our reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet.App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  Therefore, we must discuss the 
medical evidence in the record which leads us to our decision 
in this case.  

The Board initially notes that we have no reason to doubt the 
veteran's assertion that he fell from a truck on the island 
of Saipan in 1945, or, indeed, that he did sustain an injury 
to his back as a result of that fall.  The overriding 
question at this time, however, is whether the veteran 
suffered a chronic, or permanent, disability of the back as a 
result of that fall, and whether any claimed injury can be 
related to his current complaints of back pain post service.  
The evidence reflects that there were no documented 
complaints of back pain, or a report of a back injury, during 
the veteran's active service.  Supportive statements from 
family and friends note that the veteran complained of back 
pain following service while he was living in California, but 
did not seek medical attention.  The first documented medical 
treatment for back pain did not occur until after the veteran 
moved to Maine and began to work on a farm.  He was diagnosed 
with a herniated disc at L5-S1 by Dr. Manson, and there is a 
question as to whether the veteran was treated beginning in 
May 1947 or May 1949.  In any event, Dr. Manson did not 
relate the veteran's herniated disc to service, nor did 
subsequent doctors and chiropractors who treated the veteran 
during the 1950's.  

Following a Report of Treatment in September 1958, the 
medical evidence reflects that the veteran was next treated 
in June 1992 at Calais Regional Hospital, for sciatica of the 
left leg and hip.  There was not a medical finding indicative 
of a herniated disc at that time, nor has there been since 
then.  Furthermore, the first documented medical evidence of 
arthritic changes in the veteran's lumbar spine was in 1992, 
46 years following the veteran's separation from active 
service.  

The Board has taken into consideration Dr. Whalen's 
conclusions as to the nature and etiology of the veteran's 
arthritic changes in his lumbar spine.  We are cognizant that 
his medical conclusion was based on the veteran's history, 
and, as he reported, the lack of any other explanation 
available as to why arthritis would have developed in the 
veteran's back.  As the evidence reflects, there is no other 
medical opinion of record supportive of Dr. Whalen's 
conclusion, and a VA examiner has opined that the current 
finding of arthritis in the veteran's spine was not the 
result of a single traumatic incident, given the diffuse 
nature of the disease.  

Thus, when we consider the evidence of record, including a 
lack of complaints or treatment for back pain during service, 
and the first documented medical evidence of arthritic 
changes in the veteran's back 46 years following his 
separation from service, we find the probative value of Dr. 
Whalen's opinion, without any other supportive evidence, is 
outweighed by the VA examiner's conclusion.  See Owens v. 
Brown, 7 Vet.App. 429, 433 (1995) ("[I]t is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases.").  Therefore, we find that 
the preponderance of the evidence is against the veteran's 
claim that his current low back disorder was incurred during 
service.  

In reaching our decision, the Board has considered the 
supportive statements of the veteran's family and friends, as 
well as his own contentions regarding his back disorder.  
While a lay person is competent to describe symptoms, he or 
she is not competent to offer evidence which requires medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Voerth v. West, 13 Vet.App. 117, 120 (1999), 
citing Espiritu, supra.  Routen v. Brown, 10 Vet.App. 183, 
186 (1997)("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  As such, these opinions do not 
constitute competent medical evidence.  

The Board has taken into account the contentions of the 
veteran's service representative that 38 U.S.C.A. § 1154(b) 
should be considered in deciding the veteran's claim.  See 
also 38 C.F.R. § 3.304(d).  Section 1154(b) provides that, in 
the case of any veteran who engaged in combat with the enemy 
in active service with the military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service incurrence of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.

However, we note that section 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to service.  See Kessel v. West, 13 Vet.App. 9, 
17 (1999), holding that section 1154(b) "does not constitute 
a substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service [emphasis in original]."  See also Beausoleil v. 
Brown, 8 Vet.App. 459, 464 (1996), in which the Court stated 
that, while section 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to render a claim well 
grounded, there is essentially no relaxation as to the 
question of nexus to service, which requires competent 
medical evidence.  

In this instance, we note that the veteran has not reported 
that he was engaged in combat during the period in which he 
was stationed on Saipan.  Also, he has not reported that he 
was engaged in combat when he reportedly fell from the supply 
truck.  Furthermore, there is no evidence of record that the 
veteran received any combat awards or citations.  Thus, the 
Board finds that the evidence of record does not reflect that 
the veteran was engaged in combat when he reportedly fell 
from the supply truck, and thus 38 C.F.R. § 1154(b) is not 
applicable.

In any event, as noted above, we are willing to accept, for 
the purpose of deciding this case, the veteran's account of 
his injury in service.  Moreover, we have found the claim to 
be well grounded, based upon Dr. Whalen's statements 
indicating a linkage between the current back disability and 
service.  See McManaway v. West, 13 Vet.App. 60, 66 (1999).  
However, upon a weighing of the totality of the evidentiary 
record, we find that, even though the veteran asserts 
continuity of symptomatology since service, the record 
preponderates against a conclusion that there is an 
etiological link between the continuous symptomatology and 
his current back condition."

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a low back disorder, regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau, Montgomery, supra.

b.  New and Material Evidence-left hand

The veteran was previously denied service connection for 
residuals of a laceration of the left hand in a March 1959 
Board decision.  In order to reopen his claim, he must 
present new and material evidence with respect thereto.  
38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the March 1959 Board decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims had previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for residuals of a laceration of the left hand, is that which 
has been submitted since the Board entered its decision on 
this matter in March 1959.  

Evidence submitted since the final Board decision entered in 
1959 includes:

1. Medical opinions and statements from Dr. F. James 
Whalen, dated in March 1995, May 1997, June 1997, 
and May 1999.  
2. Treatment records from Brian Halowell, O.D., dated 
from December 1996 to June 1997.  
3. Treatment records from Calais Regional Hospital, 
dated from June 1992 to April 1997.  
4. Treatment records from VAMC Togus, dated from 
December 1992 to June 1997.  
5. Treatment records from Peter Knowles, D.C., dated 
in June and July 1992.  
6. Statement from the veteran, in addition to a 
photograph of him and another soldier, submitted in 
November 1999.  
7. Report of VA examination, dated in November 1999.  

After a review of the record, the Board finds that none of 
the evidence added to the file since March 1959 is new and 
material evidence sufficient to warrant reopening the 
veteran's claim for residuals of a laceration to the left 
hand.  In this regard, we note that none of the evidentiary 
items considered reflect any nexus evidence 

linking any present left hand disability to the veteran's 
reported fall during service.  Furthermore, with respect to 
evidentiary item (7), the VA examiner reported that, while 
the veteran suffered from arthritis in his left hand, there 
were no residuals of his reported laceration during service, 
and it was noted that the wound had healed while the veteran 
was still a service member.  The Board notes, in addition, 
that the veteran's lay assertions, documented in written 
statements, although they may be sincerely felt, do not 
constitute competent medical evidence sufficient to reopen a 
claim.  See Voerth, Routen, above.

In summary, given the record before us, the Board finds that 
the evidentiary items are not new and material, based upon 
the fact that they do not bear directly and substantially 
upon the specific matter under consideration, as required by 
38 C.F.R. § 3.156(a).  That is, they do not provide competent 
medical evidence that the veteran currently suffers from 
residuals of a left hand laceration directly attributable to 
service.  Thus, none of the medical evidence received since 
the previous final rating decision in 1959 changes the 
previous analysis in any way.  Therefore, under the facts of 
this case, it does not appear that the Board should reach the 
final criterion of well-groundedness in the regulation; 
however, assuming it could be applied, we would be compelled 
to point out that, for the same reasons discussed above, the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  We thus conclude that new and material evidence to 
reopen the veteran's claim for residuals of a laceration of 
the left hand has not been presented.  

We further observe that, in its May 1997 SOC, the RO cited to 
38 C.F.R. § 3.156, the regulation discussed with approval in 
Hodge, and quoted the regulation's pertinent language as it 
relates to new and material evidence claims.  However, in 
their analysis, under "Reasons and Bases", the RO noted in 
part, "To justify a reopening of a claim on the basis of new 
and material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  The 
RO concluded the evidence was "not considered new and 
material as it would not change the prior decision."  We 
acknowledge that the RO's analysis appears to be predicated, 
in part, upon language found impermissible by Hodge.  
However, in a subsequent January 2000 SSOC, the RO did not 
cite to the impermissible language, and appropriately 
considered the veteran's claim solely under the language of 
section 3.156.  

Because the RO has applied the correct, post-Hodge standard 
to this aspect of the appeal, there is no reason for the 
Board to remand the case for a procedural reason.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters, supra, at 207; Soyini v. Derwinski, 1 Vet.App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for residuals of a 
laceration of the left hand, the claim may not be reopened.  


ORDER

1. Entitlement to service connection for a low back disorder 
is denied.  

2. New and material evidence has not been presented to reopen 
the veteran's claim for service connection for residuals 
of a laceration of the left hand, and the claim is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

